UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5022



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WARREN SANDERS, a/k/a New York Mike, a/k/a
Charlie Brown, a/k/a William McKinney,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:03-cr-00086)


Submitted:   September 26, 2007           Decided:   October 16, 2007


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., James K. Tinney, THE TINNEY LAW FIRM, PLLC,
Charleston, West Virginia, for Appellant.     Charles T. Miller,
United States Attorney, Miller A. Bushong, III, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Warren Sanders appeals the 235-month sentence he received

for distribution of more than five grams of cocaine base (crack),

21 U.S.C.A. § 841(a), (b)(1)(B) (West 2000 & Supp. 2007), after we

remanded his case for resentencing consistent with United States v.

Booker, 543 U.S. 220 (2005).       Sanders contends that the district

court violated his Sixth Amendment rights by determining his

sentence based on drug quantities which he did not admit during his

guilty plea.   We affirm.

          Sanders    maintains    that    the   district   court    erred   in

calculating his offense level based on relevant conduct that was

more than the 12.8 grams of crack he admitted distributing at the

guilty plea hearing.      He argues that the district court failed to

distinguish between statutory Booker error (applying the guidelines

as mandatory rather than advisory) and Sixth Amendment Booker error

(imposing a sentence above the maximum authorized based on facts

either admitted by the defendant or proved to a jury).             He relies

on United States v. Rodriguez, 398 F.3d 1291 (11th Cir. 2005), and

United States v. Milam, 443 F.3d 382 (4th Cir. 2006).               However,

both of these decisions deal with sentences imposed before Booker.

          After Booker, a district court is no longer bound by the

range   prescribed   by    the   sentencing     guidelines.        Cunningham

v. California, 127 S. Ct. 856, 875 (2007); United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005).        However, in imposing a sentence


                                    -2-
post-Booker, courts still must calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).        We will affirm a post-Booker

sentence if it “is within the statutorily prescribed range and is

reasonable.”    Id. at 433 (internal quotation marks and citation

omitted).

            Because Sanders was sentenced on remand under an advisory

guideline scheme, the district court did not violate the Sixth

Amendment by making factual findings as to drug quantity by a

preponderance of the evidence.    United States v. Morris, 429 F.3d
65, 72 (4th Cir. 2005), cert. denied, 127 S. Ct. 121 (2006).

            We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                            AFFIRMED




                                 -3-